


EXHIBIT 10.1




Originally Effective on October 31, 2011
Amended and Restated on October 14, 2014


Xylem
Special Senior Executive Severance Pay Plan


1.    Purpose
The purpose of this Xylem Special Senior Executive Severance Pay Plan (“Plan”)
is to assist in occupational transition by providing Severance Benefits, as
defined herein, for employees covered by this Plan whose employment is
terminated under conditions set forth in this Plan.
The Plan first became effective as of October 31, 2011 following the spin-off of
Xylem Inc. from ITT Corporation (the “Predecessor Corporation”) on October 31,
2011. The Predecessor Corporation maintained a similar plan prior to the
spin-off (the “Predecessor Plan”), and the Plan was created to continue service
accruals under the Predecessor Plan. The Plan shall remain in effect as provided
in Section 9 hereof, and covered employees shall receive full credit for their
service and participation with the Predecessor Corporation as provided in
Section 5 hereof.
2.    Covered Employees
Covered employees under this Plan (“Special Severance Executives”) are active
full-time, regular salaried employees of Xylem Inc., (“Xylem”) and of any
subsidiary company (“Xylem Subsidiary”) (collectively or individually as the
context requires “Company” ; provided, however, that for purposes of service
under the Predecessor Plan, Company shall include the Predecessor Corporation)
(including Special Severance Executives who are short term disabled as of a
Potential Acceleration Event within the meaning of the Company’s short term
disability plans) (other than Special Severance Executives on periodic severance
as of a Potential Acceleration Event) who are in Band A or B or were in Band A
or B at any time within the two year period immediately preceding an
Acceleration Event and such other employees of the Company who shall be
designated as covered employees in Band A or B under the Plan by the Leadership
Development and Compensation Committee of Xylem’s Board of Directors.
“Bands A and B” shall have the meaning given such terms under the executive
classification system of the Xylem Human Resources Department as in effect
immediately preceding an Acceleration Event. After the occurrence of an
Acceleration Event, the terms “Xylem”, “Xylem Subsidiary” and “Company” as used
herein shall also include, respectively and as the context requires, any
successor company to Xylem or any successor company to any Xylem Subsidiary and
any affiliate of any such successor company.
3.    Definitions
An “Acceleration Event” shall occur if:
(i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the
“Act”) disclosing that any person (within the meaning of Section 13(d) of the
Act), other than the Company or a subsidiary of the Company or any employee
benefit plan sponsored by the Company or a subsidiary of the Company, is the
beneficial owner directly or indirectly of twenty percent (20%) or more of the
outstanding Common Stock $1 par value, of the Company (the “Stock”);
(ii) any person (within the meaning of Section 13(d) of the Act), other than the
Company or a subsidiary of the Company, or any employee benefit plan sponsored
by the Company or a subsidiary of the Company, shall purchase shares pursuant to
a tender offer or exchange offer to acquire any Stock of the Company (or
securities




--------------------------------------------------------------------------------




convertible into Stock) for cash, securities or any other consideration,
provided that after consummation of the offer, the person in question is the
beneficial owner (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, of twenty percent (20%) or more of the outstanding Stock of the
Company (calculated as provided in paragraph (d) of Rule 13d-3 under the Act in
the case of rights to acquire Stock);
(iii) the consummation of (A) any consolidation, business combination or merger
involving the Company, other than a consolidation, business combination or
merger involving the Company in which holders of Stock immediately prior to the
consolidation, business combination or merger (x) hold fifty percent (50%) or
more of the combined voting power of the Company (or the corporation resulting
from the merger or consolidation or the parent of such corporation) after the
merger and (y) have the same proportionate ownership of common stock of the
Company (or the corporation resulting from the merger or consolidation or the
parent of such corporation), relative to other holders of Stock immediately
prior to the merger, business combination or consolidation, immediately after
the merger as immediately before, or (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company;
(iv) there shall have been a change in a majority of the members of the Board of
Directors of the Company within a 12-month period unless the election or
nomination for election by the Company’s stockholders of each new director
during such 12-month period was approved by the vote of two-thirds of the
directors then still in office who (x) were directors at the beginning of such
12-month period or (y) whose nomination for election or election as directors
was recommended or approved by a majority of the directors who were directors at
the beginning of such 12-month period or
(v) any person (within the meaning of Section 13(d) of the Act) (other than the
Company or any subsidiary of the Company or any employee benefit plan (or
related trust) sponsored by the Company or a subsidiary of the Company) becomes
the beneficial owner (as such term is defined in Rule 13d-3 under the Act) of
twenty percent (20%) or more of the Stock.
“Cause” shall mean action by the Special Severance Executive involving willful
malfeasance or gross negligence or the Special Severance Executive’s failure to
act involving material nonfeasance that would tend to have a materially adverse
effect on the Company. No act or omission on the part of the Special Severance
Executive shall be considered “willful” unless it is done or omitted in bad
faith or without reasonable belief that the action or omission was in the best
interests of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Good Reason” shall mean:
(i) without the Special Severance Executive’s express written consent and
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company or its affiliates within
30 days after receipt of notice thereof given by the Special Severance
Executive, (A) a reduction in the Special Severance Executive’s annual base
compensation (whether or not deferred), (B) the assignment to the Special
Severance Executive of any duties inconsistent in any material respect with the
Special Severance Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or (C) any other
action by the Company or its affiliates which results in a material diminution
in such position, authority, duties or responsibilities;
(ii) without the Special Severance Executive’s express written consent, the
Company’s requiring the Special Severance Executive’s work location to be other
than within twenty-five (25) miles of the location where such Special Severance
Executive was principally working immediately prior to the Acceleration Event;
or
(iii) any failure by the Company to obtain the express written assumption of
this Plan from any successor to the Company; provided that “Good Reason” shall
cease to exist for an event on the 90th day following the later of its
occurrence or the Special Severance Executive’s knowledge thereof, unless the
Special Severance Executive has given the Company notice thereof prior to such
date.
“Potential Acceleration Event” shall mean any execution of an agreement, the
commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.




--------------------------------------------------------------------------------




4.    Severance Benefits Upon Termination of Employment
If a Special Severance Executive’s employment with the Company is terminated due
to a Qualifying Termination, he or she shall receive the severance benefits set
forth in Section 5 hereof (“Severance Benefits”). For purposes hereof, a
“Qualifying Termination” shall mean a termination of a Special Severance
Executive’s employment with the Company either;
(x) by the Company without Cause (A) within the two (2) year period commencing
on the date of the occurrence of an Acceleration Event or (B) prior to the
occurrence of an Acceleration Event and either (1) following the public
announcement of the transaction or event which ultimately results in such
Acceleration Event or (2) at the request of a party to, or participant in, the
transaction or event which ultimately results in an Acceleration Event; or
(y) by a Special Severance Executive for Good Reason within the two (2) year
period commencing with the date of the occurrence of an Acceleration Event.
5.    Severance Benefits
Band A Benefits
Severance Benefits for Special Severance Executives (i) in Band A at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band A in accordance with Section 2 hereof:
Accrued Rights - The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused vacation under the Company’s vacation policy.
Severance Pay - The sum of:
(x) three (3) times (for hire date prior to May 1, 2012) or two (2) times (for
hire date on or after May 1, 2012) the current annual base salary rate paid or
in effect (whether or not deferred) with respect to the Special Severance
Executive at the time of the Special Severance Executive’s termination of
employment, and
(y) three (3) times (for hire date prior to May 1, 2012) or two (2) times (for
hire date on or after May 1, 2012) the most recent annual bonus paid to or
earned (target annual bonus for new hire without a full performance year) by the
Special Severance Executive (whether or not deferred) in respect of the
Company’s most recent completed fiscal year prior to the date of the Special
Severance Executive’s termination of employment.
Benefits
> Continued health and life insurance benefits for a three (3) year period (for
hire date prior to May 1, 2012) or two (2) year period (for hire date on or
after May 1, 2012) following the Special Severance Executive’s termination of
employment at the same cost to the Special Severance Executive, and at the same
coverage levels, as provided to the Special Severance Executive (and the Special
Severance Executive’s eligible dependents) immediately prior to his or her
termination of employment. In the event the Company changes health and/or life
insurance programs, coverage levels, benefit providers and/or modifies benefit
contributions, the Special Severance Executive would be treated consistent with
other Band A executives. In the event continuation of health and/or life
insurance is not permissible, the Company may provide alternative benefits or
payments as described under the subheading “General” below.
> Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to three
(3) times (for hire date prior to May 1, 2012) or two (2) times (for hire date
on or after May 1, 2012) the following amount: the product of (x) the current
annual base salary rate and annual bonus as determined above as “Severance Pay”
and (y) the




--------------------------------------------------------------------------------




current aggregate percentage used to determine “Company Contributions” which the
Special Severance Executive would have been eligible for under the Xylem
Retirement Savings Plan for Salaried Employees (the “RSP”) and Xylem
Supplemental Retirement Savings Plan (the “Supplemental Plan”) (or corresponding
savings plan arrangements outside of the United States or any successor plans
thereto) in respect of the plan year during which the Special Severance
Executive’s termination of employment occurs.
    “Company Contributions” means the sum of:
(i) Company core contributions (e.g., either 3% or 4% based on age and years of
eligible service, based on the terms of the RSP and Supplemental Plan as in
effect in March 2012);
(ii) Company matching contributions (e.g., equal to 50% of the first 6% of
eligible pay contributed to the RSP and Supplemental Plan, based on the terms of
the RSP and Supplemental Plan as in effect in March 2012; for calculation of
Savings Plan Lump Sum Amount 3% will be applied); and
(iii) Company transition credit contributions (e.g., another 3% or 5% based on
age and service as defined in the RSP and Supplemental Plan, based on the terms
of the RSP and Supplemental Plan as in effect in March 2012).
In aggregate, the maximum percentage of Company Contributions for calculating
the Savings Plan Lump Sum Amount may not exceed 12%.
Outplacement - Outplacement services for one (1) year.
Band B Benefits (only applicable to executives with hire date prior to May 1,
2012)
Severance Benefits for Special Severance Executives (i) in Band B at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band B in accordance with Section 2 hereof; provided, that a Special
Severance Executive who is in Band B at the time of a Qualifying Termination but
was in Band A anytime during the two (2) year period immediately preceding the
Acceleration Event shall be entitled to Severance Benefits as a Special
Severance Executive in Band A and shall not be entitled to the Severance
Benefits set forth below:
Accrued Rights - The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused vacation under the Company’s vacation policy.
Severance Pay - The sum of:
(x) two (2) times the current annual base salary rate paid or in effect (whether
or not deferred) with respect to the Special Severance Executive at the time of
the Special Severance Executive’s termination of employment, and
(y) two (2) times the most recent annual bonus paid to or earned by the Special
Severance Executive (whether or not deferred) in respect of the Company’s most
recent completed fiscal year prior to the date of the Special Severance
Executive’s termination of employment.
Benefits
> Continued health and life insurance benefits for a two (2) year period
following the Special Severance Executive’s termination of employment at the
same cost to the Special Severance Executive, and at the same coverage levels,
as provided to the Special Severance Executive (and the Special Severance
Executive’s eligible dependents) immediately prior to his or her termination of
employment. In the event the Company changes health and/or life insurance
programs, coverage levels, benefit providers and/or modifies benefit
contributions, the Special Severance Executive would be treated consistent with
other Band A executives. In the event continuation of health




--------------------------------------------------------------------------------




and/or insurance is not permissible, the Company may provide alternative
benefits or payments as described under the subheading “General” below.
> Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to two (2)
times the following amount: the product of (x) the current annual base salary
rate and annual bonus as determined above as “Severance Pay” and (y) the current
aggregate percentage used to determine “Company Contributions” which the Special
Severance Executive would have been eligible for under the RSP and Supplemental
Plan (or corresponding savings plan arrangements outside of the United States or
any successor plans thereto) in respect of the plan year during which the
Special Severance Executive’s termination of employment occurs.
    “Company Contributions” means the sum of:
(i) Company core contributions (e.g., either 3% or 4% based on age and years of
eligible service, based on the terms of the RSP and Supplemental Plan as in
effect in March 2012);
(ii) Company matching contributions (e.g., equal to 50% of the first 6% of
eligible pay contributed to the RSP and Supplemental Plan, based on the terms of
the RSP and Supplemental Plan as in effect in March 2012; for calculation of
Savings Plan Lump Sum Amount 3% will be applied); and
(iii) Company transition credit contributions (e.g., another 3% or 5% based on
age and service as defined in the RSP and Supplemental Plan, based on the terms
of the RSP and Supplemental Plan as in effect in March 2012).
In aggregate, the maximum percentage of Company Contributions for calculating
the Savings Plan Lump Sum Amount may not exceed 12%.
     Outplacement - Outplacement services for one year.
General
With respect to the provision of benefits described above during the above
described respective three and two year periods, if, for any reason at any time
the Company is unable to treat the Special Severance Executive as being eligible
for ongoing participation in any Company employee benefit plans in existence
immediately prior to the termination of employment of the Special Severance
Executive, and if, as a result thereof, the Special Severance Executive does not
receive a benefit or receives a reduced benefit, the Company shall provide such
benefits by making available equivalent benefits from other sources or making
cash payments providing equivalent value (as reasonably determined in good faith
by the Company) in a manner consistent with Section 15 below.
Notwithstanding any other provision of the Plan to the contrary, all prior
service and participation by a Special Severance Executive with the Predecessor
Corporation shall be credited in full towards a Special Severance Executive’s
service and participation with the Company.
6.    Form of Payment of Severance Pay and Lump Sum Payments
Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit under the terms of the
Xylem Senior Executive Severance Pay Plan in the absence of the occurrence of an
Acceleration Event. The Savings Plan Lump Sum Amount shall be paid in cash
within thirty (30) calendar days after the date the employment of the Special
Severance Executive terminates. The timing of payments shall in all respects be
subject to Section 15 hereof.
7.    Termination of Employment - Other
The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
disability (as defined in the long-term disability plan in which the Special
Severance Executive is entitled to participate (whether or not the Special
Severance Executive voluntarily participates in such plan)) and, at the time of
such termination, the Special




--------------------------------------------------------------------------------




Severance Executive had grounds to resign with Good Reason, such termination of
employment shall be deemed to be a Qualifying Termination.
8.    Administration of Plan
This Plan shall be administered by the Company, who shall have the exclusive
right to interpret this Plan, adopt any rules and regulations for carrying out
this Plan as may be appropriate and decide any and all matters arising under
this Plan, including but not limited to the right to determine appeals. Subject
to applicable Federal and state law, all interpretations and decisions by Xylem
shall be final, conclusive and binding on all parties affected thereby.
Notwithstanding the preceding paragraph, following an Acceleration Event, any
controversy or claim arising out of or relating to this Plan, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and the entire
cost thereof shall be borne by the Company. The location of the arbitration
proceedings shall be reasonably acceptable to the Special Severance Executive.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by the Special Severance Executive as a result of the Company’s refusal to
provide any of the Severance Benefits to which the Special Severance Executive
becomes entitled under this Plan, or as a result of the Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of this
Plan, or as a result of any conflict between the Special Severance Executive and
the Company pertaining to this Plan. The Company shall pay such fees and
expenses from the general assets of the Company.
9.    Termination or Amendment
Xylem may terminate or amend this Plan (“Plan Change”) at any time except that
following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that (ii) above
shall cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event.
10.    Offset
Any Severance Benefits provided to a Special Severance Executive under this Plan
shall be offset in a manner consistent with Section 15 by reducing (x) any
Severance Pay hereunder by any severance pay, salary continuation pay,
termination pay or similar pay or allowance and (y) any other Severance Benefits
hereunder by corresponding employee benefits, or outplacement services, which
the Special Severance Executive receives or is entitled to receive, (i) under
the Xylem Senior Executive Severance Pay Plan; (ii) pursuant to any other
Company policy, practice, program or arrangement; (iii) pursuant to any Company
employment agreement or other agreement with the Company; or (iv) by virtue of
any law, custom or practice excluding, however, any unemployment compensation in
the United States, unless the Special Severance Executive voluntarily expressly
waives (which the Special Severance Executive shall have the exclusive right to
do) in writing any such respective entitlement.
11.    Excise Tax
In the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the aggregate of all Payments shall be reduced so that the Present Value of the
aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected if the Net After-tax Benefit
to the Special Severance Executive of receiving all of the Payments exceeds the
Net After-tax Benefit to the Special Severance Executive resulting from having
such Payments so reduced. In the event a reduction is required pursuant hereto,
the order of reduction shall be first all cash payments on a pro rata basis,
then any equity compensation on a pro rata basis, and lastly medical and dental
coverage.
For purposes of this Section 11, the following terms have the following
meanings:
(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Special
Severance Executive with respect thereto, determined




--------------------------------------------------------------------------------




by applying the highest marginal rate(s) applicable to an individual for the
Special Severance Executive’s taxable year in which the Qualifying Termination
occurs.
(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of the Special Severance Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise, but determined without regard to any reductions required by this
Section 11.
(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.
(iv) “Safe Harbor Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.
All determinations required to be made under this Section 11, including whether
and when a reduction is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm mutually agreed to by the Special
Severance Executive and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Special Severance
Executive within ten (10) business days of the receipt of notice from the
Special Severance Executive that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any reduction, the Special Severance Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such Qualifying Termination occurs.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive.


12.     Miscellaneous
The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.
Severance Benefits under this Plan are paid entirely by the Company from its
general assets.
This Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.
If a Special Severance Executive should die while any amount is still payable to
the Special Severance Executive hereunder had the Special Severance Executive
continued to live, all such amounts shall be paid in accordance with this Plan
to the Special Severance Executive’s designated heirs or, in the absence of such
designation, to the Special Severance Executive’s estate.
The numbered section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.
The Plan shall be binding on all successors and assigns of the Xylem Inc. and a
Special Severance Executive.




--------------------------------------------------------------------------------




13.    Notices
Any notice and all other communication provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:
Xylem Inc.
1 International Drive
Rye Brook, NY 10603
Attention: General Counsel


If to Special Severance Executive:
To the most recent address of Special Severance Executive set forth in the
personnel records of the Company.
14.    Adoption and Amendments
This Plan was initially adopted by Xylem Inc. on October 31, 2011 (the “Adoption
Date”) and subsequently amended on each of March 26, 2012 and October 14, 2014;
and does not apply to any termination of employment which occurred or which was
communicated to the Special Severance Executive prior to the Adoption Date.
15.    Section 409A
This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code), at which point all payments deferred pursuant to this Section
15 shall be paid to the Special Severance Executive in a lump sum and (ii) if
any other payments of money or other benefits due hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due under
this Plan constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this Plan
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code. The Company shall consult with Special Severance Executives in good
faith regarding the implementation of the provisions of this section; provided
that neither the Company nor any of its employees or representatives shall have
any liability to Special Severance Executives with respect thereto.




